DETAILED ACTION

This is a Final office action on the merits in application number 16/977,702. This action is in response to Applicant’s Amendments and Arguments dated 2/11/2022 Claims 1-17 were amended and Claims 18-19 were cancelled.  Claims 1-17 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 112(a):
 Regarding Claim 7: Applicant asserts on page 9 that that Fig 18 and specification paragraph [0073] satisfies the written description requirement for Claim 7. As discussed in the 35 USC 112(a) rejection in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims: wherein said analyzer analyzes the image information to detect a customer who needs a guidance. Applicant does not disclose with precision what “needs a guidance” means or how to determine this from image analysis. Applicant’s specification recites: ([0073] “The information processing apparatus 1700 further includes a customer analyzer 1821. The customer analyzer 1821 analyzes the age, sex, language, and the like of the customer 1716 from the acquired image information. Note that when analyzing the language of the customer 1716, the customer analyzer 1821 may acquire voice information of the customer 1716, and analyzes the language based on the acquired voice information”). Applicant recites in Figure 18 a diagram showing function blocks such as “acquirer, determiner and judger” but no further technical detail as to what these are or specifically what these do.  Applicant’s “customer analyzer” simply recites broad software functionality – Applicant does not provide any technical detail and fails to disclose any specific algorithm or method for determining who would “need guidance” based on “age, sex, or language” and how exactly this would be determined from images. MPEP 2161.01(1) states: 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV…When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”.

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.
Regarding Claim 9: Applicant asserts on page 9 that that Fig 27 and specification paragraph [0090] satisfies the written description requirement for Claim 9. As discussed in the 35 USC 112(a) rejection in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims: analyzer analyzes the image information to detect ... and a transportation state of products but does not disclose exactly what a transportation state is and how it is detected. Applicant recites in the specification:
[0090] Fig. 27 is a view showing an example of processing by an information processing apparatus 2700 according to this example embodiment. The information processing apparatus 2700 analyzes image information acquired from a checkout robot 704 moving in a store 210, and analyzes a transportation status from an image of a shopping basket of a transportation robot 2707 (or a cart robot), thereby detecting that the shopping basket is to become full. In this case, the information processing apparatus 2700 analyzes the behavior of a customer, for example, whether or not the customer is to continue shopping or to stop shopping and pay for products at a register. If, as a result of the analysis processing, the customer is to continue shopping, the information processing apparatus 2700 executes the following processing. Alternatively, if, as a result of the analysis processing, the customer is to stop shopping, the information processing apparatus 2700 may suspend the processing. 

[0091] If, for example, the transportation amount such as the number of products or the product weight in the shopping basket of the transportation robot 2707 exceeds a predetermined threshold, the information processing apparatus 2700 judges that the shopping basket is to become full. Upon judging that the shopping basket is to become full, the information processing apparatus 2700 determines that the present transportation robot 2707 cannot transport the products to be purchased. To transport the products to be purchased, the information processing apparatus 2700 selects another transportation robot 2707 having a product transportation function in the back room 211. Note that a plurality of transportation robots 2707 may be selected.

Figure 27 merely shows a cartoon of a robot with a “thought bubble” that says “shopping basket is to become full” and arrows showing an additional robot moving to the POS area with no further technical detail.  Applicant states in [0090] that he analyzes an image to obtain the “transportation state” and “thereby detecting that the shopping basket is to become full” which implies that “transportation state” is a fullness state of the cart. Applicant teaches in [0091] that a fullness state is based on number of products or product weight in the basket exceeding a threshold. Applicant does not appear to define “full” and does not provide any detail of a weight or quantity threshold and how either of these are determined from images.  Applicant further does not appear to recite a scale or any other weight sensor means capable of measuring weight. Applicant’s analyzer...to detect…transportation state simply recites broad software functionality – Applicant does not provide any technical detail and fails to disclose any specific algorithm or method for counting the number of products in a cart or determining a weight of items in a cart or detecting the fullness state of a cart or detecting a “transportation state” of a cart. See MPEP 2161.01(1).

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding Claim 10: Applicant asserts on page 10 that that Fig 32 and specification paragraph [0100] satisfies the written description requirement for Claim 10. As discussed in the 35 USC 112(a) rejection in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims: analyzer analyzes the image information to detect a lost child but does not disclose with precision how to identify an image of a child or how to identify an image of a “lost child”. Applicant recites in the specification:
[0100] The information processing apparatus 3200 analyzes image information acquired from a conveying robot 201 moving in a store 210 to detect that a child 3217 is alone in the store 210 without a guardian 3218 nearby. Then, the information processing apparatus 3200 judges that the child 3217 in this state is highly probably a lost child. Note that the information processing apparatus 3200 determines a lost child also based on a time during which the child 3217 is alone, the facial expression (for example, crying or the like) of the child 3217 who is alone, and the like. A lost child determination method is not limited to this.

Figure 32 merely shows a cartoon of a robot with a “thought bubble” that says “child is alone so may be lost child” and arrows showing an additional robot moving to the “child’s” area with no further technical detail.  Applicant recites image processing and “without a guardian nearby” and “time the child is alone” and “facial expression” but does not provide any algorithm or method of determining if an image contains a child, if the child is alone, determining the time the child is alone, of determining the facial expression of a child. See MPEP 2161.01(1).

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding Claims 12 and 13: Applicant asserts on page 10 that Fig. 42 and specification paragraph [0120] satisfies the written description requirement for Claims 12 and 13. As discussed in the 35 USC 112(a) rejection in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims: analyzer further analyzes the acquired request information … wherein said analyzer analyzes the request information to recognize product search information of a customer but does not disclose any hardware capable of receiving or understanding voice information. Applicant recites in the specification:
[0102] Fig. 42 is a view showing an example of processing by an information processing apparatus 4200 according to this example embodiment. Assume, for example, that a customer 4210 searches for a product "00" using a voice  search function with a customer guide robot 4201 moving in a store 210. Note that the customer 4210 may input a search word using a touch panel or the like instead of the voice search function.

Figure 42 merely shows a cartoon of a human with a “speech bubble” that says “product “oo”” to a robot and a robot with a “thought bubble” that says “product “oo” is not in store but in back room” and arrows showing an additional robot moving to the back room area with no further technical detail.  Applicant recites a microphone in [0042] but does not teach with any specificity software capable of receiving such an input or software capable of recognizing human speech and translating this into computer input. See MPEP 2161.01(1).

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding Claim 14: Applicant asserts on pages 10-11 that Fig. 47 and specification paragraph [0135] satisfies the written description requirement for Claim 14. As discussed in the 35 USC 112(a) rejection in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims: wherein said analyzer analyzes the request information to detect purchase product conveyance request of a customer. Applicant recites in the specification:
[0135] Then, the information processing apparatus 4700 sends, to the customer 4711 who leaves the register 213 to go outside, a conveying robot 4703 having a conveyance function of conveying the product purchased by the customer 4711, and acquires the presence or absence of a purchase product conveyance demand. Note that the information processing apparatus 4700 may determine, based on the number of products purchased by the customer 4711, the product weight, the product size, and the like, whether the customer 4711 has a purchase product conveyance demand, and send the conveying robot 4703 to the customer 4711. For example, the information processing apparatus 4700 compares the number of purchased products, the product weight, and the product size with predetermined thresholds, respectively, and if at least one of them exceeds the corresponding predetermined threshold, the information processing apparatus 4700 sends the conveying robot 4703 to the customer 4711. Note that the information processing apparatus 4700 may acquire the number of purchase products, the purchase product weight, the purchase product size, and the like from a POS (Point Of Sales) terminal at the register 213 or the like.

Applicant’s specification [0135] appears to teach that the system sends a “conveying” robot to a human leaving a POS area based on the system’s own determination that the human needs conveyance assistance and not based on any request from the human, therefore this paragraph does not appear to support Applicant’s purchase product conveyance request claim language. Figure 47 merely shows cartoons with voice and thought bubbles, as above, but, in contrast, appears to show a human making a purchase product conveyance request.  Based on the cartoon “voice bubble” that says “to parking lot”, Examiner is interpreting purchase product conveyance request to be verbal information conveyed from a human to a robot. As discussed, supra, with respect to Claims 12 and 13, Applicant recites a microphone in [0042] but does not teach with any specificity software or an algorithm capable of receiving such an input or software capable of recognizing human speech and translating this into computer input. Further, Applicant does not appear to disclose any hardware capable of determining product size and weight. See MPEP 2161.01(1).

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding Claim 15: Applicant asserts on pages 11 that specification paragraph [0146-147] satisfies the written description requirement for Claim 15. As discussed in the 35 USC 112(a) rejection in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims: wherein said analyzer analyzes the request information to detect information concerning an alternative product of a product which a customer is trying on but, as discussed, supra, with respect to Claims 12-14, Applicant does not disclose any hardware capable of understanding voice information.
[0146] While the customer 5212 tries on a product in the fitting room, the order- taking robot 5201 stands by in front of the fitting room. If, as a result of the try-on, the try-on product is different from the image of the customer or the size does not fit, the customer 5212 requests the order-taking robot 5201 standing by 20outside the fitting room to bring another product. The customer 5212 makes a request by voice input to the order-taking robot 5201. 

[0147] The information processing apparatus 5200 acquires the request of the customer 5212 from the order-taking robot 5201, and analyzes the request. 

As discussed, supra, with respect to Claims 12 -14, Applicant recites a microphone in [0042] but does not teach with any specificity software or an algorithm capable of receiving such an input or software capable of recognizing human speech and translating this into computer input. See MPEP 2161.01(1).

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding Claim 16:  The rejection for Claim 16 is withdrawn in view of Applicant’s amendments.

Regarding 35 USC 112(b):
The rejections for Claims 7, 9, 10, 12-16 are withdrawn in view of Applicant’s amendments. The rejections for Claims 18-19 are moot and are withdrawn in view of Applicant’s cancellation of these claims.

Regarding 35 USC 101:
Applicant asserts on page 12 that Claim 1 is not directed to an abstract idea because it improves computer functionality. As discussed in the Office Action dated 11/15/2021 and in this document, infra, Applicant claims Acquiring information and using rules to allocate work using a look-up table is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles. Additionally, acquiring information and using rules to allocate work using a look-up table, is also an abstract idea in the category of Mental Processes, since, but for the use of a generic computer, this process could be performed in a human mind.  Applicant asserts that their invention is an improvement “in the realm of robot control technology” using information processing apparatus and processes. Applicant does not assert any specific algorithm or technology or any specific improvement thereof that improves robot control technology. Applicant does not assert any measurable data that demonstrates robot control technology with and without their “improvement”. Applicant appears to assert that their structure of centrally locating data relating to problems and solutions and then, upon receiving evidence of a problem, looking up the solution and directing certain robots to perform the solutions is the improvement. Examiner asserts that this structure is part of the abstract idea and certainly does not integrate the abstract idea into a practical application nor does it provide “something more”. 
MPEP 2106.05(a)(II) states: “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology… To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.”.

Applicant asserts on page 13 that Claim 1 is directed to a particular robot control application, more specifically an application of controlling a plurality of robots to corporate (sic) [cooperate?] and solve a problem.  As previously discussed with respect to the 35 USC 112(a) rejection, supra, Applicant does not teach any specific algorithms or provide sufficient technical details that enable a user to make or use a cooperating robotic system therefore applicant does not teach “a particular” robot control application.
Applicant asserts on page 14 that Claim 1 contains elements that amount to significantly more when they teach structure of centrally locating data relating to problems and solutions and then, upon receiving evidence of a problem, looking up the solution and directing certain robots to perform the solutions is the improvement. As previously discussed, Examiner asserts that this structure is part of the abstract idea and certainly does not integrate the abstract idea into a practical application nor does it provide “something more”. 
Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding 35 USC 102:
Applicant asserts on page 15 that Wallach does not teach all of the elements of Claims 1, 3, 4, 16 and 17. Applicant appears to assert that Wallach only teaches directing other robots in navigation. In fact, as discussed in the 35 USC 102 rejection, Wallach teaches using sensors to discover a problem (dirty floor), determination of the potential solution (clean floor) and direction of certain robots to perform the solution (go clean the floor). As discussed in detail in the 35 USC 102 rejection, Wallach teaches all of the elements of Claims 1, 3, 4, 16 and 17.

Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.

Regarding 35 USC 103:
Applicant asserts on pages 16-18 that Claims 2, 5-15 that are dependent on Claim 1 are patentable because of the alleged failure of Wallach to teach all of the elements of Claim 1. Applicant offers no other arguments as to patentability for Claims 2, 5-15. As discussed above, with respect to the 35 USC 102 rejection, Wallach does teach all of the elements of Claim 1, thus, Applicant’s argument has been carefully considered but is not persuasive and the rejection is maintained.


Claim Interpretation
Examiner withdraws the 35 USC 112(f ) claim interpretations in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding 35 USC 112(a):

Claims 7, 9, 10, 12, 13, 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claim 7: Applicant claims wherein said analyzer analyzes the image information to detect a customer who needs a guidance but does not disclose with precision what “needs a guidance” means or how to determine this from image analysis. Applicant recites in [0070] “Upon detecting the customer 1716, the information processing apparatus 1700 analyzes an age, sex, language, and the like of the customer 1716” but fails to disclose any algorithm or method for determining who would “need guidance” based on “age, sex, or language”. Regarding Claim 9: Applicant claims analyzer analyzes the image information to detect … and a transportation state of products but does not disclose exactly what a transportation state is.  Applicant recites in [0091] “If, for example, the transportation amount such as the number of products or the product weight in the shopping basket of the transportation robot 2707 exceeds a predetermined threshold, the information processing apparatus 2700 judges that the shopping basket is to become full. Upon judging that the shopping basket is to become full, the information processing apparatus 2700 determines that the present transportation robot 2707 cannot transport the products to be purchased”. Applicant does not appear to define “full” and does not appear to recite hardware capable of weighing items in a shopping cart.  Regarding Claim 10: Applicant claims analyzer analyzes the image information to detect a lost child but does not disclose with precision how to identify an image of a child or how to identify an image of a “lost child”. Applicant recites in [0106] “based on the time during which the child 3217 is alone, the facial expression of the child 3217, and the like, whether the child 3217 is a lost child. The lost child analysis module 35521 further analyzes the age, language, and the like of the lost child 3217” but does not recite any algorithm or method of determining  if an image contains a child, determining the time the child is alone, of determining the facial expression or the age or language of a child. Regarding Claim 12: Applicant claims analyzer further analyzes the acquired request information but does not disclose any hardware capable of receiving or understanding voice information. Regarding Claim 13: Applicant claims wherein said analyzer analyzes the request information to recognize product search information of a customer but does not disclose any hardware capable of receiving or understanding voice information. Regarding Claim 14: Applicant claims wherein said analyzer analyzes the request information to detect purchase product conveyance request of a customer but does not disclose any hardware capable of receiving or understanding voice information and further does not disclose any hardware capable of determining product size and weight. Regarding Claim 15: Applicant claims wherein said analyzer analyzes the request information to detect information concerning an alternative product of a product which a customer is trying on but Applicant does not disclose any hardware capable of understanding voice information. 

The rejection for Claim 16 is withdrawn in view of Applicant’s amendments.

Thus Claims 7, 9, 10, 12, 13, 14-15 are rejected as failing to comply with the written description requirement.

Regarding 35 USC 112(b):
The rejections for Claims 7, 9, 10, 12-16 are withdrawn in view of Applicant’s amendments. The rejections for Claims 18-19 are moot and are withdrawn in view of Applicant’s cancellation of these claims.


Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Examiner is using the “step” annotation from the 2019 PEG for clarity.
Step 1: Independent Claims 1, 16 and 17 recite the statutory categories of apparatus (Machine), Method and Storage Medium (Manufacture), respectively. Claims 2-15 depend from Claim 1 and are thus Machine claims.
Step 2A, prong 1:
Using amended Claim 17 as exemplary, amended Claim 17 recites (Currently Amended) A non-transitory computer-readable storage medium storing an information processing program for causing a computer to execute a method, comprising: acquiring information from a first robot moving in a store; analyzing which of plural kinds of problems has occurred in the store from the acquired information; determining a second robot which can solve the occurred problem from plural kinds of second robots, each performing one of different kinds of work contents, and work content to be worked by the determined second robot based on an analysis result; and sending an instruction, to the determined second robot, to perform the work content based on a determination result.
For clarity Examiner has bolded the non-abstract elements. 
Amended Claim 17 recites steps that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Acquiring information and using rules to allocate work using a look-up table is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the grouping of fundamental economic principles. Additionally, acquiring information and using rules to allocate work using a look-up table, is also an abstract idea in the category of Mental Processes, since, but for the use of a generic computer, this process could be performed in a human mind. 
Dependent claims 2-15 merely further define the rules and limit which look-up table is used and recite the same abstract idea by virtue of their dependency on Claim 1. Accordingly Claims 1-17 recite an abstract idea.
Step 2A, prong 2:
Applicant’s Claim 17 and similarly independent Claims 1 and 16 do not appear to be tied to any particular device or technology. In Claim 16 Applicant does not appear to recite a computer or any other device to perform the steps.

The judicial exception is not integrated into a practical application. With the exception of the computer and medium recited in Claim 17, the Applicant does not claim any hardware. Applicant’s Claim 17 and similarly independent Claims 1 and 16 do not appear to be tied to any particular device or technology. In Claim 16 Applicant does not appear to recite a computer or any other device to perform the steps.
Applicant recites the computer in his specification at ([0037] “CPU”) at a high level of generality and also describes many different types of devices with memory functionality. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  
The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 17 and similarly Claims 1 and 16 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-15 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose computer and a generic medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 17 as a whole merely describes how to generally apply the concept of a look up table in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 1 and 16 as a whole merely describes how to generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Further, as discussed above, dependent Claims 2-15 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Claims 1-17 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach).

Regarding Claims 1, 16 and 17:
Wallach teaches a system in which a “navigator” robot uses visual sensors to determine a task to be performed and assigns task performance to one or more “functional” robots. (see abstract).  Wallach teaches: (Currently Amended) An information processing apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: (Column 5, lines 12-13] “processor…temporary storage or RAM”).

receive information from a first robot moving in a store, analyze which of plural kinds of problems has occurred in the store from the received information; ([Column 4, line 20] “navigator mobile robot 110, multiple functional robots 120” and [Column 9, lines 25-27] “navigator 110 may gather information about the environment and perform information gathering and preplanning”). Examiner is interpreting that the broadest reasonable interpretation of “kinds of problems has occurred” can include areas that are dirty and require cleaning. Examiner notes that Wallach teaches using cameras and other sensors (see, for example [Column 4, lines 59-61] “any type of sensor…multiple sensors” and [Column 5, line 1] “camera” and the system [Column 8, lines 1-2] “uses a neural net to process sensor data and to recognize specific shapes”). Additionally, Examiner notes that Wallach teaches a general purpose tool that can be used in any environment and Applicant’s “in a store” is held to be non-function descriptive material in this claim (see MPEP 2111.05).

determine a second robot which can solve an occurred problem from a plural kinds of second robots, each performing one of different kinds of work contents, and ([Column 9, lines 48-49] “navigator 110 determines what functional robots 120 are available for task performance”).

a work content to be worked by the determined second robot based on an analysis result; and ([Column 9, lines 52-53] “In step 732, navigator 110 determines what tasks need to be performed” and [Column 9, lines 57-58] “navigator 110 matches the available functional robots to the tasks to be performed (step 734) and develops a task schedule (step 735)”).

send an instruction, to the determined second robot, to perform a determined work content. ([Column 62-63] “navigator 110 controls functional robots 120 to perform the scheduled tasks”).

Regarding Claim 3:
 	Wallach teaches all of the elements of Claim 1. Wallach also teaches: (Currently Amended) The information processing apparatus according to claim 1, wherein the first robot and the second robot execute a work in the store, and the processor is configured to execute the instructions to: receive image information from the first robot, ([Column 5, lines 1-5] “sensor 202 is a camera that records optical images of the surrounding environment. In another implementation, sensor 202 comprises a set of cameras to provide stereo vision for obtaining more detailed and accurate information about the robot's environment”).

analyze the image information to detect the problem occurring in the store, determine the second robot that can solve the detected problem and the work content of the second robot, and 2Reply to Office Action of November 15, 2021 send an instruction to perform the determined work content for solving the detected problem to the determined second robot. ([Column 9, lines 52-53] “In step 732, navigator 110 determines what tasks need to be performed” and [Column 9, lines 57-58] “navigator 110 matches the available functional robots to the tasks to be performed (step 734) and develops a task schedule (step 735)” and [Column 62-63] “navigator 110 controls functional robots 120 to perform the scheduled tasks”).  Examiner notes that Wallach teaches a general purpose tool that can be used in any environment and Applicant’s “in a store” is held to be non-function descriptive material in this claim (see MPEP 2111.05).
  
Regarding Claim 4:
 	Wallach teaches all of the elements of Claim 1. Wallach also teaches: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to: analyze the image information to detect a dirt or dust of a floor and position information of the dirt or dust, ([Column 9, Lines 36-49] “gathers additional data…cleaning requirements…camera”). Examiner notes that Applicant does not appear to recite the word “dust” in their specification, the use of the word “dust” appears to be new matter. (see 35 USC 112 rejection, supra).

determine, as the second robot, a cleaning robot that cleans the detected dirt or dust of the floor, and a cleaning method as the work contents to be performed by the cleaning robot, and send an instruction to clean the dirt or dust of the floor directed by the position information by the determined cleaning method to the determined cleaning robot.  ([Column 9, lines 52-53] “In step 732, navigator 110 determines what tasks need to be performed” and [Column 9, lines 57-58] “navigator 110 matches the available functional robots to the tasks to be performed (step 734) and develops a task schedule (step 735)” and [Column 62-63] “navigator 110 controls functional robots 120 to perform the scheduled tasks” and see [Column 11, line 36] “vacuum cleaners”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of U.S. Patent Publication 2018/0073266 to Sharon Goldenberg et. al. (Goldenberg).

Regarding Claim 2: 
Wallach teaches all of the elements of Claim 1. While Wallach teaches an embodiment in which each robot is configured as both a navigator and a functional robot (see [Column 12, lines 14-23), Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 1, wherein the processor is configured to execute the instructions to determine the second robot by judging whether or not the first robot can solve a problem occurring in the store, and, if it has been judged that the first robot cannot solve the problem, determine the second robot that can solve the problem.  Goldenberg teaches a system in which a plurality of pool cleaning robots interact to clean a pool. Goldenberg teaches ([0079-0080] “The first pool cleaning robot operates as a master pool cleaning robot during a certain period of time and the second pool cleaning robot operates as a slave pool cleaning robot during the certain period of time… The first pool cleaning robot and the second pool cleaning robot cooperatively reallocate cleaning tasks according to failure to complete cleaning tasks” and [0096] “There may be some pool cleaning robots that cannot clean certain regions of the pool and will not be allocated to clean these regions”). Examiner notes that both Wallach and Goldenberg teach general purpose tools that can be used in any environment and Applicant’s “in a store” is held to be non-function descriptive material in this claim (see MPEP 2111.05). It would have been obvious to a person of ordinary skill in the art that the navigator robot, as taught by Wallach, could have some functional capabilities in addition to the navigation functionality and predictably might not be capable of performing all required tasks, leading to the navigator robot directing another robot to do a particular task, as taught by Goldenberg.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of Canadian Patent Application CA2627051 by Alexander Steven Johnson (Johnson).

Regarding Claim 5: 
Wallach teaches all of the elements of Claim 1. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to:  analyze the image information to detect a number of customers waiting for checkout and position information for checkout, determine, as the second robot, a checkout robot having a checkout function for checking out the customers waiting for checkout, if the number of the customers exceeds a first threshold, and send an instruction to execute the checkout function at a position directed by the position information for checkout to the determined checkout robot.  Johnson teaches a system that monitors a self-checkout area of a store and opens a new self-checkout terminal if the number of customers in line is more than a threshold.  Johnson teaches: ([0029] “computer system 304 processes the video data from camera 306A using video analytics”) and [0048] “computer system 504 determines the total wait time for the queue based on the items for checkout in queue 510 and the number of customers in queue 510 (operation 640). If the total wait time for queue 510 is greater than a predetermined threshold (operation 645), then computer system 504 recommends that a second queue be opened for customer transactions … if the queue is an automated self-checkout station, then computer system 504 automatically opens new queue 520”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the multiple robot chain of command system as taught by Wallach, could be combined with the automatic expansion of self-checkout capacity using computer vision, taught by Johnson, with predictable results because they both detect and solve problems using computer vision and both use a combination of general purpose and specialized machines to accomplish their function. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of U.S. Patent Publication 2019/0236531 to Yair Adato et. al. (Adato).

Regarding Claim 6: 
Wallach teaches all of the elements of Claims 1 and 3. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to: ActiveUS 191876378Application No. 16/977,702Docket No.: 2210982.00152US1 Amendment dated Febmary 11, 2022 Reply to Office Action of November 15, 2021 analyze the image information to recognize a display state of products on a shelf, and detect product shortage and position information of the product shortage based on the display state, determine, as the second robot, a product replenishing robot having a replenishing function of replenishing the product for which the product shortage has been detected, and send an instruction to execute the replenishing function at a position directed by the position information of the product shortage to the determined product replenishing robot. Adato teaches a robotic system that uses computer vision to analyze shelves in a store and compare them to a planogram and uses robots to replenish any discovered shortages from a stockroom. Adato teaches: The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to: ActiveUS 191876378Application No. 16/977,702Docket No.: 2210982.00152US1 Amendment dated Febmary 11, 2022 Reply to Office Action of November 15, 2021 analyze the image information to recognize a display state of products on a shelf, and detect product shortage and position information of the product shortage based on the display state,  ([0657] “types of outputs that image processing unit 130 can generate may include indicators of service-improvement conditions (e.g., a cleaning event, a restocking event” and [0389] “system 100 may detect bottles missing or an empty shelf space based on the received image”).

determine, as the second robot, a product replenishing robot having a replenishing function of replenishing the product for which the product shortage has been detected, and send an instruction to execute the replenishing function at a position directed by the position information of the product shortage to the determined product replenishing robot. ([0661] processor may be configured to determine a first product-related task for addressing the first service-improvement condition … For example, a cleaning task may be generated in response to a detected condition indicative of a need for cleaning; a restocking task may be generated in response to a detected condition indicating that one or more products needs restocking” and [0664] “one processor may be configured to assign the first product-related task to the first employee and assign the second product-related task to the second employee. … Although first employee 3328 is illustrated as a human and second employee 3330 is illustrated as a robot, first employee 3328 and second employee 3330 may each be human or robot” and [0670] “processor may also determine that a second employee is closer to the second service-improvement condition than to the first service improvement condition”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the robotic planogram compliance functionality including product restocking and product re-arrangement functionality, taught by Adato, in the multiple robot chain of command system as taught by Wallach, with predictable results because they both detect problems in a store using computer vision and both use robots in a store to solve the problems. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Regarding Claim 8: 
Wallach teaches all of the elements of Claims 1 and 3. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to:  analyze the image information to recognize a display state of a product, and detect a disturbed display of the product and position information of the disturbed display based on the display state, determine, as the second robot, a tidying robot having a tidying function of tidying up the disturbed display, andActiveUS 191876378Application No. 16/977,702Docket No.: 2210982.00152US1 send an instruction to execute the tidying function at a position directed by the position information of the disturbed display to the determined tidying robot.  Adato, in the same field of art, teaches this in: ([0661] In accordance with embodiments of the present disclosure, the at least one processor may be configured to determine a first product-related task for addressing the first service-improvement condition … the product related tasks may be associated with the detected service-improvement conditions. … a rearrangement task may be generated in response to a detected condition indicating that one or more products are misplaced, misarranged, or otherwise out of compliance with a predetermined planogram”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the robotic planogram compliance functionality including product restocking and product re-arrangement functionality, taught by Adato, in the multiple robot chain of command system as taught by Wallach, with predictable results because they both detect problems in a store using computer vision and both use robots in a store to solve the problems. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of U.S. Patent Publication 2002/0165790 to Allen Bancroft et. al. (Bancroft).

Regarding Claim 7:
Wallach teaches all of the elements of Claims 1 and 3. While Wallach teaches selecting and directing a second robot, Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to:  analyze the image information to detect a customer who needs guidance and position information of the customer, determine, as the second robot, a customer guide robot having a customer guidance function, and send an instruction to execute the customer guide function at a position directed by the position information of the customer to the determined customer guide robot.  Bancroft teaches a robot that navigates through a retail environment, senses a customer and responds to a customer inquiry regarding the location of a product by directing or leading the customer to the product location. Bancroft teaches: ([0176] “An illustrative customer interaction may include a customer approaching the robot and asking for the location or price of a particular product… providing the location of the product by showing a map, printing a map, directing the customer to the actual product, or having the customer follow the robot to the product's location”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots assisting humans to find items in a store, such as the one taught by Bancroft, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Regarding Claims 12 and 13:
Wallach teaches all of the elements of Claim 1. While Wallach teaches selecting and directing a second robot, Wallach does not specifically teach:  (Currently Amended) The information processing apparatus according to claim 1, wherein the processor is configured to execute the instructions to:  receive request information of a customer from the first robot, analyze the acquired request information to detect the problem occurring in the store, determine the second robot to cooperate with the first robot and the work contents to be worked by the second robot based on an analysis result of the request information, and send an instruction to perform the determined work contents for solving the detected problem to the determined second robot.  (Currently Amended) The information processing apparatus according to claim 12, wherein the processor is configured to execute the instructions to: analyze the request information to recognize product search information of a customer, and detect a stock status of a search product and position information of the customer from the product search information, determine, as the second robot, a conveying robot having a conveyance function of the search product, and send an instruction to execute the conveyance function to a position directed by the position information of the customer to the determined conveying robot.   Bancroft teaches a robot that navigates through a retail environment, senses a customer and responds to a customer inquiry regarding the location of a product by directing or leading the customer to the product location. Bancroft teaches: ([0176] “An illustrative customer interaction may include a customer approaching the robot and asking for the location or price of a particular product… providing the location of the product by showing a map, printing a map, directing the customer to the actual product, or having the customer follow the robot to the product's location”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots assisting humans to find items in a store, such as the one taught by Bancroft, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of U.S. Patent Publication 2019/0382250 to Ying Zhang et. al. (Zhang).

Regarding Claim 9: 
Wallach teaches all of the elements of Claims 1 and 3. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to:  analyze the image information to detect position information of the first robot and a transportation state of products by the first robot, determine, as the second robot, a transportation robot having a transportation function of the products, if a transportation amount of the products exceeds a second threshold, and send an instruction to execute the transportation function at a position directed by the position information of the first robot to the determined transportation robot.  Zhang teaches a multiple robot system in which robots have sub-robots controlled by processors that can coordinate to carry a load that is too heavy for each sub-robot individually. Zhang teaches: ([0065] “when an item that needs to be carried is greater than the scope that one sub-robot may bear, multiple sub-robots may be connected by the first connecting mechanism 31 and the second connecting mechanism 32 fitting each other, to complete the carrying work”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots coordinating to share the load, such as the one taught by Zhang, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of Japanese Patent Publication JP2004-029908 to Hideo Suzuki (Suzuki) (listed on Applicant’s IDS).

Regarding Claim 10: 
Wallach teaches all of the elements of Claims 1 and 3. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to:  analyze the image information to detect a lost child and position information of the lost child, determine, as the second robot, an escorting robot having an escorting function of escorting the lost child, and send an instruction to execute the escorting function at a position directed by the position information of the lost child to the determined escorting robot.  Suzuki teaches a support system robot. Suzuki teaches: [0006] “Therefore the invention according to claims 1 and 7 searches for the presence of a person to be supported which requires support and recognizes the location and the required support kind of the person to be supported when a support robot capable of autonomously executing a support operation for supporting a person to be supported requiring assistance is dispatched” and [0021] “child”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots detecting humans in need and dispatching robots to help them, such as the one taught by Suzuki, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of Japanese Patent Publication JP2018-030223 to Hidenari Tanaka (Tanaka). 

Regarding Claim 11: 
Wallach teaches all of the elements of Claims 1 and 3. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 3, wherein the processor is configured to execute the instructions to: analyze the image information to detect a lost property and position information of the lost property, 5 Reply to Office Action of November 15, 2021 determine, as the second robot, a collecting robot having a collection function of collecting the lost property, and send an instruction to execute the collection function at a position directed by the position information of the lost property to the determined collecting robot.  Tanaka teaches a robot system that assists a human look for lost property. Tanaka teaches: ([0010] “a search robot includes : a mobile unit that is movable within a house ; a search information storage unit that stores search information that identifies a search target ; and a search unit that searches the search target based on the search information and acquires position information of the search target” and [0019] “image matching process”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots detecting lost items and dispatching robots to retrieve the items, such as the one taught by Tanaka, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of U.S. Patent Publication 2002/0165790 to Allen Bancroft et. al. (Bancroft) and further in view of U.S. Patent 11,099,562 to Ali Ebrahimi Afrouzi (Ebrahimi Afrouzi).

Regarding Claim 14: 
Wallach teaches all of the elements of Claim 1. Wallach in view of Bancroft teaches all of the elements of Claim 12. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 12, wherein the processor is configured to execute the instructions to:  analyze the request information to detect purchase product conveyance request of a customer and position information of the customer, determine, as the second robot, a conveying robot having a conveyance function of conveying purchased products, and send an instruction to execute the conveyance function from a position directed by the position information of the customer to the determined conveying robot.  Ebrahimi Afrouzi teaches a robotic system that assists a human carry heavy objects to a certain location. Ebrahimi Afrouzi teaches: ([Column 13, lines 3-9] “an individual may verbally command the robotic device to package, carry and transport items such that the individual does not need to physically package, carry, or transport the items. In some embodiments, an application of a mobile communications device may be utilized in which a purchaser gives commands to a robotic device” and [Column 20, lines 60-67] “data may compiled and catalogued by one or more processors of a robotic device from prior work sessions may indicate that an individual may need a second robotic device and the one or more processors of the robotic device may predict that a second robotic device may be necessary, and as such, a second robotic device may be summoned to assist an individual without the individual having to request a second device”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots assisting humans to carry items out of a store, such as the one taught by Ebrahimi Afrouzi, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,374,155 to Bret A. Wallach et. al. (Wallach) in view of U.S. Patent Publication 2002/0165790 to Allen Bancroft et. al. (Bancroft) and futher in view of German Patent DE102015106923A1 to Dorian Freudenreich (Freudenreich).

Regarding Claim 15: 
Wallach teaches all of the elements of Claim 1 and Wallach in view of Bancroft teaches all of the elements of Claim 12. Wallach does not specifically teach: (Currently Amended) The information processing apparatus according to claim 12, wherein the processor is configured to execute the instructions to:  analyze the request information to detect information concerning an alternative product of a product which a customer is trying on, and position information of the customer, determine, as the second robot, a conveying robot having a conveyance function of conveying the alternative product, and send an instruction to execute the conveyance function to a position directed by the position information of the customer to the determined conveying robot.  Freudenreich teaches a robot that interfaces with a human and transfers items from a stockroom or sales floor to a human in a dressing room upon request. Freudenreich teaches ([0018] “a first logistics system…for a fashion shop…dressing rooms…the logistics system… the logistics system includes a system ( 11 ) for the individual request of one or more garments ( 4 ) from the warehouse ( 3 ) in one of the dressing rooms ( 9 ), preferably the system ( 11 ) for the individual request of one or more goods and / or garments ( 4 ) in each changing room ( 9 ) one or more user interfaces … wherein the transport system ( 7 ) comprises a plurality of automated transport units, which self-propelled transport shuttles and / or transport robot”). It would have be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the plurality of coordinating robots general purpose tool taught by Wallach could adopt the functionality of a system with robots assisting humans to bring them clothes in a dressing room, such as the one taught by Freudenreich, with predictable results because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/24/2022